Citation Nr: 1220999	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-43 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression or other acquired psychiatric disorder.

2.  Entitlement to service connection for depression or other acquired psychiatric disorder.

3.  Entitlement to service connection for sexual impotency, claimed due to medications. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from June 1974 to April 1978.  

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part denied service connection for depression, claimed secondary to painful service-connected disabilities, and denied service connection for sexual dysfunction, claimed due to medication prescribed for pain and depression.

The claims files reflect that in October 2007, the Board granted compensation under 38 U.S.C.A. § 1151 for a left knee injury and resulting disability.  In April 2008, the RO notified the Veteran that it had issued a rating decision granting an initial 10 percent rating for the left knee.  Unfortunately, the rating decision and notice letter were returned by the U.S. Postal Service as undeliverable.  In November 2008, the Veteran wrote to the RO and asked them to forward any returned mail back to the former address that he earlier supplied.  He had apparently resolved a prior mail-delivery issue (he is incarcerated).  There appears to have been no effort to re-send the RO rating decision.  Subsequent correspondence received from the Veteran seems to indicate that he is unaware that the left knee now enjoys a 10 percent rating.  Until he receives proper notice of that RO rating decision and his right to appeal it, that rating decision cannot become final.  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In October 2007, the Board denied service connection for depression and properly notified the Veteran of that decision.  

2.  Evidence received since the October 2007 Board decision is new and material and raises a reasonable possibility of substantiating the claim. 

3.  Competent, credible, and persuasive medical evidence attributes major depressive disorder to a painful left-knee disability.

4.  Major depressive disorder is proximately due to or the result of a disability for which compensation is payable under 38 U.S.C.A. § 1151.

5.  Competent, credible, and persuasive medical evidence attributes sexual impotence to anti-depressant medication taken for service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision, which denied service connection for depression, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied service connection claim and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The requirements for secondary service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1137, 1151, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp, 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  The requirements for service connection for sexual impotence, secondary to major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1137, 1151, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp, 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting all claims adjudicated herein.  Accordingly, the duty to notify and the duty to assist need not be discussed.  

New and Material Evidence 

A claim for service connection for depression was denied by the Board in October 2007.  The pertinent evidence considered by the Board in October 2007 includes the Veteran's Service Treatment Reports (STRs), an October 2005-dated VA mental disorders compensation examination report, VA out-patient treatment reports, and claims, statements, and testimony of the Veteran.  The Board found the evidence insufficient to grant service connection for depression.  

Unless the Veteran appeals a Board decision to the Court, or unless the Chairman of the Board orders reconsideration of the Board decision, the Board decision becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Veteran did not appeal the Board decision to the Court, and because the Board Chairman did not order reconsideration, the Board's October 2007 decision is final with respect to denial of service connection for depression.

In September 2008, the Veteran requested that a claim for service connection for depression be re-opened.  Where a claim has been finally disallowed, the law and regulations provide that if new and material evidence has been presented or secured, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the last disallowance of this claim on any basis, in this case, since the Board decision dated in November 1996.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received by VA since the Board's October 2007 decision includes pertinent VA mental health treatment records.  A December 2007 VA mental health clinic report discusses the Veteran's mental symptoms in detail.  The "Mental Status Exam" portion of that report offers an Axis I diagnosis of "MDD" (major depressive disorder) "secondary to chronic knee pain, cocaine and alcohol dependence in full remission."  This diagnosis is pertinent because the Board previously granted compensation under 38 U.S.C.A. § 1151 for the painful left-knee disability.  The law provides that compensation in these cases shall be awarded in the same manner as if the § 1151 disability was "service-connected."  Mintz v. Brown, 6 Vet. App. 277 (1994) (holding that a determination of "as if" service-connected under § 1151 may create entitlement to benefits under chapters 11 (disability compensation) and 13 (DIC), but not to benefits under chapter 23 (burial benefits); see also VAOPGCPREC 8-97 (Disability compensation may be paid under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310 for disability that is proximately due to or the result of a disability for which compensation is payable under 38 U.S.C.A. § 1151).  

The December 2007 VA report is new evidence, as it could not have been considered in the October 2007 Board decision.  It is material evidence because it relates to the ultimate issue in this case, that is, service connection.  Finally, because it is competent, it raises a reasonable possibility of substantiating the claim.  Credibility of the evidence is always presumed for purposes of reopening a claim.  Kutscherousky, supra.  

Thus, the evidence is new and material as contemplated by 38 C.F.R. § 3.156(a) (2007).  After considering all the evidence of record, the Board finds that the evidence favors the claim.  The Board therefore must grant the application to reopen this service connection claim. 

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for a non-service-connected disability before an award of service connection may be made.  

Depression

Although there is no indication that depression or other acquired mental disorder arose during active service, there is competent medical evidence that links depression to a painful "service-connected" disability.  The Board uses the phrase "service connected" rather liberally here, because in this case, although service connection has not been granted, the painful left knee is subject to compensation under 38 U.S.C.A. § 1151 as if it was service-connected.  Mintz; VAOPGCPREC 8-97, both supra. 

A December 2007 VA mental health clinic medication management note offers an Axis I diagnosis of "MDD" (major depressive disorder) "secondary to chronic knee pain, cocaine and alcohol dependence in full remission."  A January 2008 VA report from the same clinic states that a major depressive disorder is secondary to chronic knee and back pain.  While the back pain is not service-connected, the chronic knee pains are subject to § 1151 compensation.  No medical professional has controverted these favorable medical reports.  

The Board finds the above-mentioned medical evidence persuasive, as it is based on accurate facts.  While no rationale is supplied, the medical opinions are not controverted and thus, they remain persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay assertions support a later diagnosis by a medical professional, the lay evidence is persuasive.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for major depressive disorder, secondary to a disability that is compensable under § 1151, must therefore be granted.  



Sexual Impotence

There is no indication that sexual impotence arose during active service, nor has the Veteran so alleged.  He alleges that sexual impotence is due to medication taken for service-connected disabilities.  VA clinical records substantiate his claim.  

As discussed above, the Board has granted secondary service connection for major depressive disorder.  December 2007 and January 2008 VA mental health clinic treatment reports clearly note that the Veteran takes antidepressants for this service-connected disability.  Moreover, those same reports note that a physician has prescribed vardenafil [Levitra(r)] for "antidepressant-induced sexual dysfunction."  No medical professional has controverted this favorable medical evidence.  

The Board finds the above-mentioned medical evidence persuasive, as the two reports are based on accurate facts.  While no rationale is supplied, the medical opinions are not controverted and thus, they remain persuasive.  Nieves-Rodriguez, Reonal, both supra.  The lay evidence may be afforded weight because it supports a later diagnosis by a medical professional.  Jandreau, supra. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for sexual impotence, secondary to medication taken for a service-connected disability, must therefore be granted.  











ORDER

Service connection for major depressive disorder, secondary to a 38 U.S.C.A. § 1151-compensable left-knee disability, is granted.  

Service connection for sexual dysfunction, secondary to medication taken for a service-connected disability, is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


